Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on February 16, 2021 is acknowledged.
                                                  Status of the Application
2. Claims 1-8 are considered for examination. Claims 9-15 are withdrawn from further consideration as being drawn to non-elected group.                                                                             
                                                           Priority
3.  This application filed on January 18, 2019 is a 371 of PCT/US17/60717 filed on November 08, 2017 which claims the benefit of US 62/420,503 filed on 11/10/2016.
                                                           Informalities
4.  The following informalities are noted:
       (i) the claim 5 recites ‘5-non-templated sequence. It should have been 5’-non-templated sequence.
Appropriate correction is required.
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 2014/0113332).
Betts et al. teach a method of claim 1, producing an amplified double stranded deoxyribonucleic acid (dsDNA) from a nucleic acid sample comprising:
(a) combining a nucleic acid sample, a reverse transcriptase, a single product nucleic acid primer,  a template switch oligonucleotide comprising a 3’ hybridization domain, an amplification polymerase and deoxyribonucleotide triphosphates (dNTPs) in a reaction under conditions sufficient to produce a double stranded nucleic acid complex comprising a template nucleic acid and the template switch oligonucleotide hybridized to adjacent regions of a single product nucleic acid (see entire document, at least para 0074, 004-0006, 0016-0020, 0027-0037, claims 1-9, 11, 17, para 0041-0046, 0048-0052);
(b) amplifying from the single product using the template switch oligonucleotide and the single product nucleic acid primer under conditions sufficient to produce an amplified dsDNA (see entire document, at least para 0074, 0038, 0047-0057).
With reference to claims 2-3, Betts et al. teach that the 3’ hybridization domain hybridizes to a non-templated sequence added to the single product nucleic acid by the 
With reference to claim 4, Betts et al. teach that the amplification polymerase is a hot-start or thermostable polymerase or both (see entire document, at least para 0057).
With reference to claim 5, Betts et al. teach that the single product nucleic acid primer, the template switch oligonucleotide or both comprise a 5’ non-templated sequence selected from the group consisting of a restriction endonuclease recognition site, a primer binding site, a defined sequence, a barcode, a unique molecular identifier sequence (UMI), a sequencing platform adapter construct and a combination thereof (see entire document, at least para 0046 , 0056, 0068).
With reference to claim 6, Betts et al. teach that the single product nucleic acid is not purified between the combining and the amplifying (see entire document, at least 0046-0052; indicating no purification step between combining and amplification).
With reference to claim 7, Betts et al. teach that the method is performed in a single reaction vessel (single tube) (see at least para 0054, 0057). For all the above the claims are anticipated.
B. Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Biotechniques, Vol. 30(4), page 892-897, 2001).
Zhu et al. teach a method of claim 1, 8, producing an amplified double stranded deoxyribonucleic acid (dsDNA) (cDNA) from a nucleic acid sample comprising:
(a) combining a nucleic acid sample (polyA RNA or mRNA), a reverse transcriptase, a single product nucleic acid primer, a template switch oligonucleotide comprising a 3’ hybridization domain, an amplification polymerase and 
(b) amplifying from the single product using the template switch oligonucleotide and the single product nucleic acid primer under conditions sufficient to produce an amplified dsDNA (cDNA) (see entire document, at least page 893-894, paragraph under ‘double-stranded cDNA synthesis by low-PCR’ subheading).
With reference to claim 4, Zhu et al. teach that the amplification polymerase is a hot-start or thermostable polymerase or both (see entire document, at least page 893-894, paragraph under ‘double-stranded cDNA synthesis by low-PCR’ subheading).
With reference to claim 6, Zhu et al. teach that the single product nucleic acid is not purified between the combining and the amplifying (see entire document, at least page 893, paragraphs 1-4, , paragraph under ‘double-stranded cDNA synthesis by low-PCR’ subheading; indicating no purification step between combining and amplification). For all the above the claims are anticipated.
Non Statutory Double Patenting
7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, 870, 848 (hereafter ‘848). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 are generic to all that is recited in claims 1-23 of the patent ‘848. That is, the method steps of the claims 1-8 fall entirely within the scope of claims 1-23 of the patent ‘848, or in other words, claims 1-20 are anticipated/obvious over the claims 1-23 of the patent ‘597. Specifically, the instant claims recite a method for producing an amplified double stranded DNA using RNA nucleic acid sample, template switch oligonucleotide, polymerase, primer to produce double stranded cDNA that are within the scope of the claims 1-23 of the patent ‘848, The instant claims and the claims in the patent ‘848 differ in wording of the claims which is considered as an obvious variation. Thus the claims in the patent ‘848 encompass the instant claims and are coextensive in scope.
                                            Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637